Citation Nr: 0401482	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for discoid lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1981 to 
April 1985 and from October 1986 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  In that decision, the RO, in pertinent part, denied 
the issue of entitlement to service connection for discoid 
lupus erythematosus.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Subsequently, however, The Veterans Benefits Act of 2003 has 
been passed.  This new law indicates that VA may indeed 
adjudicate a claim prior to expiration of the one-year period 
following a VCAA notice.  This adjudication usually occurs 
after 60 days from the date of mailing the VCAA notice, 
although the veteran still has a full one year 
to identify and/or submit additional supporting information 
and evidence.  See the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Service medical records in the present case reflect the 
veteran's treatment for possible impetigo or tinea barbae in 
January 1987.  A biopsy subsequently completed on a gray-tan 
ellipse of skin from his lower lip in October 1989 provided a 
pathologic diagnosis of verruca vulgaris.  The report of the 
separation examination, which was conducted in May 1990, 
indicated that the diagnosis of verruca vulgaris was not 
considered to be disabling.  A June 1990 service medical 
record noted treatment for dermatitis of the veteran's right 
cheek.  A biopsy was benign.  

According to relevant post service medical records, the 
veteran received private treatment for discoid lupus 
erythematosus in February 1993.  Additional private medical 
reports in December 2000 and December 2001 reflect treatment 
for post-inflammatory cicatricial alopecic which was 
consistent with prior discoid lupus erythematosus.  Further, 
VA medical records reflect treatment for discoid lupus 
erythematosus as well as the possibility of mild systemic 
lupus erythematosus between September and November 2001.  

In a January 2002 letter, a private physician explained that 
he had treated the veteran for several cutaneous problems, 
including scarring on his scalp and face which was consistent 
with residual damage from an inflammatory disease such as 
lupus erythematosus.  In addition, this doctor expressed his 
opinion that, at the time of the letter, the veteran showed 
no evidence of active lupus erythematosus.  

Subsequently, in August 2002, the veteran underwent a VA 
evaluation which demonstrated the presence of several skin 
lesions which had slightly erythematosus borders in his 
scalp.  The remainder of the evaluation was unremarkable.  
The examiner explained that the veteran "had punch biopsies 
of the skin which appeared to be consistent with mild 
inflammation.  It is not clear whether they are consistent 
with lupus, but his symptom complex seems consistent."  

In February 2003, the veteran presented testimony regarding 
his service connection claim at the RO before the undersigned 
Acting Veterans Law Judge.  Specifically, the veteran 
testified that he currently receives treatment for lupus at 
the local VA hospital.  Hearing transcript (T.) at 3-5.  A 
complete and thorough review of the claims folder indicates 
that some records of treatment that the veteran has received 
at the VA Medical Center (VAMC) in Las Vegas, Nevada have 
been obtained and associated with his file.  Importantly, 
however, not all of the veteran's post-service medical 
reports from this facility appear to have been procured.  On 
remand, therefore, an attempt should be made to obtain, and 
to associate with the claims folder, copies of records of 
treatment that the veteran has received at the Las Vegas VAMC 
and that have not been previously procured.  

Further review of the claims folder indicates that the 
veteran has not been accorded a pertinent VA examination 
concerning his service connection claim.  In view of the 
in-service episodes of dermatological treatment as well as 
the post-service diagnoses of discoid lupus erythematosus, 
the Board believes that, following receipt of all available 
previously unobtained records from the Las Vegas VAMC on 
remand, the veteran should be accorded an appropriate VA 
examination to determine the nature, extent, and etiology of 
any current discoid lupus erythematosus that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.  

2.  Obtain the veteran's complete 
clinical records relating to any lupus 
treatment that he has received at the Las 
Vegas VAMC between January 1993 and 
December 1999 as well as since November 
2002.  All such available records, not 
previously procured, should be associated 
with the claims folder.  

3.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by an appropriate specialist (M.D.) to 
determine the nature, extent, and 
etiology of any discoid lupus 
erythematosus that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent lupus pathology found on 
examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder, to include his service medical 
records, as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any discoid lupus 
erythematosus that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
such a disorder is appropriate.  If so, 
the examiner should then express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability, which is found on 
examination, began during, is related to, 
or was caused by the veteran's active 
military service, including the 
in-service episodes of dermatological 
treatment.  

4.  Re-adjudicate the issue of 
entitlement to service connection for 
discoid lupus erythematosus.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the most recent SSOC in 
December 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


